I dissent. I can not agree that appellant sustained the burden of proving false representations upon which he relied to his hurt. There was no breach of warranty, express or implied. The appellant purchased and took this second-hand machinery at his own risk. The contract specifically so provides. Appellant knowingly subscribed to that contract. He should not now be heard to say that he ignored the terms of that contract and was induced by previous oral representations at variance therewith to make the purchase. *Page 466